COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      James Leleo v. The State of Texas

Appellate case numbers: 01-20-00034-CR, 01-20-00035-CR

Trial court case numbers: 1544687, 1544688

Trial court:              176th District Court of Harris County

        Appellant, James Leleo, has filed a motion for extension of time to file a formal bill of
exception. Appellant’s motion is granted in part. Appellant’s bill of exception is due January
24, 2020. See London v. State, 490 S.W.3d 503, 508 (Tex. Crim. App. 2016) (“[T]he party can
file a motion to extend the time limit [for filing bill of exception] an additional 15 days.”)
(citing TEX. R. APP. P. 33.2(e)(3)); Landers v. State, 402 S.W.3d 252, 256 (Tex. Crim. App.
2013) (Keller, J., concurring) (“A motion for extension of time can be filed to extend the time
limit by another 15 days.”) (citing TEX. R. APP. P. 33.2(e)(3)).

       It is so ORDERED.

Judge’s signature: ___________/s/ Russell Lloyd___________
                              Acting individually


Date: January 23, 2020